DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                        NO. 12-07-00295-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
CHRISTOPHER
R. JABIN AND
SUSAN
J. JABIN,     §          APPEAL FROM THE 402ND
APPELLANTS
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
GENE
E LESHE, SR.,
APPELLEE   §          WOOD
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellants have filed a motion to dismiss this
appeal.  In their motion, Appellants
state that all issues in controversy have been settled through a mediated
settlement agreement signed by all parties and their respective counsel.  A copy of the motion has been sent to all counsel
of record.  Because Appellants have met
the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is
granted, and the appeal is dismissed with prejudice.
Opinion
delivered October 31, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
                                                                                                                                
(PUBLISH)